Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is made as of August 28, 2008, between TITAN MACHINERY INC.,
a Delaware corporation with its principal offices located in Fargo, North
Dakota, and BREMER BANK, N.A., a national banking association with offices
located in Lisbon, North Dakota.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the Bank and the Borrower agree as follows:

 

ARTICLE I - DEFINITIONS

 

Section 1.1  Definitions.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

 

(a)                                  The terms defined in this Article have the
meanings assigned to them in this Article, and include the plural as well as the
singular.

 

(b)                                 All accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP.

 

“Advance” means an advance by the Bank to the Borrower pursuant to Section 2.1.

 

“Agreement” means this Loan Agreement together with all amendments,
modifications and restatements thereof.

 

“Bank” means Bremer Bank, N.A., it successors or assigns.

 

“Borrower” means Titan Machinery Inc.

 

“Borrowing Base Certificate” means a writing, in the form of Exhibit “A”
attached hereto, completed and signed by the Borrower as contemplated by this
Agreement.

 

“Collateral Documents” means the security agreement, financing statement,
pledges, intercreditor agreements, landlord disclaimer and consent agreements
and all other collateral documents referred to in Section 3.1 and Section 8.20.

 

“Cost of Goods Sold” shall have the meaning assigned to it in accordance with
GAAP.

 

“Current Assets” shall mean the aggregate amount of the Borrower’s assets
properly shown as current assets on its balance sheet, determined in accordance
with GAAP, minus the following: receivables and other amounts due from any
shareholder, director, officer or employee of the

 

1

--------------------------------------------------------------------------------


 

Borrower, and receivables and other amounts due from any other related or
affiliated Person of the Borrower.

 

“Current Liabilities” shall mean the aggregate amount of the Borrower’s
liabilities properly shown as current liabilities on its balance sheet,
determined in accordance with GAAP.

 

“Debt” shall mean the aggregate amount of the Borrower’s items properly shown as
liabilities on its balance sheet, determined in accordance with GAAP, less any
liabilities that constitute Subordinated Debt.

 

“Eligible Equipment” means the dollar value of all equipment (including
vehicles) of the Borrower accounted for at the lower of net book value as
determined in accordance with GAAP or the appraised value of such equipment as
determined by Steffes Auction Company or such other auction company selected by
the Bank pursuant to an appraisal on terms and conditions satisfactory to the
Bank.  Without limiting the discretion of the Bank to consider any item of
equipment not to be Eligible Equipment, and by way of example only of types of
equipment that the Bank will consider not to be Eligible Equipment,
notwithstanding any earlier classification of eligibility, the following shall
not be considered Eligible Equipment (i) any equipment which is not located on
the Premises of the Borrower; (ii) any equipment which is obsolete or not
useable in the normal course of the Borrower’s operations; and (iii) any
equipment in which the Bank does not have a perfected security interest
constituting a first lien.

 

“Eligible Equipment Inventory” means the dollar value of New Equipment Inventory
and Used Equipment Inventory of the Borrower in which the Bank holds a first
perfected security interest accounted for at the lower of cost or fair market
value computed on a first-in-first-out basis in accordance with GAAP, which New
Equipment Inventory and Used Equipment Inventory has been paid for by the
Borrower in full and provided, further, that Eligible Equipment Inventory, shall
not, in any event, include:

 

(a)                                  inventory which is (i) in-transit; or
(ii) not located on the Borrower’s Premises or in another location approved by
the Bank in writing; or (iii) not subject to an effective financing statement
filed by the Bank to perfect a first security interest in such inventory; or
(iv) on consignment to or from any other Person or subject to any bailment; or
(v) subject to any lien in favor of any Person other than the Bank;

 

(b)                                 raw materials and work in process;

 

(c)                                  supplies, packaging and parts inventory;

 

(d)                                 inventory that is damaged, obsolete or not
currently saleable in the normal course of the Borrower’s operations;

 

2

--------------------------------------------------------------------------------


 

(e)                                  inventory that the Borrower has returned,
has attempted to return, is in the process of returning or intends to return to
the vendor thereof; and

 

(f)                                    inventory otherwise deemed ineligible by
the Bank in its sole discretion.

 

“Eligible Parts Inventory” means the dollar value of the parts inventory of the
Borrower in which the Bank holds a perfected first security interest accounted
for at the lower of cost or fair market value computed on a first-in-first–out
basis in accordance with GAAP.  Without limiting the discretion of the Bank to
consider any parts not to be Eligible Parts Inventory, and by way of example
only, Eligible Parts Inventory shall not, in any event, include:

 

(a)                                  parts inventory which are (i) in-transit;
or (ii) not located on the Borrower’s Premises or in another location approved
by the Bank in writing; or (iii) not subject to an effective financing statement
filed by the Bank to perfect a security interest in such inventory; or (iv) on
consignment to or from any other Person or subject to any bailment.

 

(b)                                 parts inventory that is damaged, obsolete or
not currently saleable in the normal course of the Borrower’s operations;

 

(c)                                  parts inventory that the Borrower has
returned, has attempted to return, is in the process of returning or intends to
return to the vendor thereof; and

 

(d)                                 parts inventory otherwise deemed ineligible
by the Bank in its sole discretion.

 

“Eligible Receivables”  means only such accounts receivable of the Borrower as
the Bank, in its sole discretion, shall deem eligible.  Without limiting the
discretion of the Bank to consider any account receivable not to be an Eligible
Receivable, and by way of example only of types of accounts receivable that the
Bank will consider not to be Eligible Receivables, notwithstanding any earlier
classification of eligibility, the following accounts receivable shall not be
considered Eligible Receivables: (i) any account receivable which is not paid in
full within 90 days after it is created; (ii) any account receivable as to which
any warranty is breached; (iii) any account receivable as to which the account
debtor or other obligor disputes liability or makes any claim; (iv) any account
receivable owed by any officer, director or shareholder of the Borrower or any
of their relatives or any Person wholly or partly owned or controlled directly
or indirectly by any of them or any of their relatives; (v) any account
receivable owed by any Person as to whom a petition in bankruptcy or other
application for relief is filed under any bankruptcy, reorganization,
receivership, moratorium, insolvency or similar law; (vi) any account receivable
owed by any Person who makes an assignment for the benefit of creditors, becomes
insolvent, fails, suspends business, or goes out of business; (vii) any account
receivable owed by the United States government or any agency of the United
States government or any account owned by a Native American Sovereign Nation;
(viii) any account receivable owed by any Person if 10% or more in amount of
accounts receivable owed by such Person to the Borrower are considered
ineligible; (ix) consignment receivables; (x) bonded

 

3

--------------------------------------------------------------------------------


 

receivables; (xi) any account receivable constituting a retainage; (xii) any
account receivable for goods which have not been shipped or work which has not
been fully performed; (xiii) any account receivable owed by any Person outside
the United States of America; (xiv) any account receivable owed by any Person
with whose creditworthiness the Bank becomes dissatisfied; (xv) any intercompany
account receivable; and (xvi) any account receivable in which the Bank does not
have a perfected security interest constituting a first lien.

 

In the event the Borrower owes any amount to any Person that owes an account
receivable to the Borrower, such amount owed by the Borrower shall be deducted
from that portion of the account receivable which would otherwise qualify as an
Eligible Receivable and only the difference thereof shall be considered an
Eligible Receivable.  No account receivable which does not qualify as an
Eligible Receivable shall be considered an Eligible Receivable unless the Bank,
upon the written request of the Borrower, states in writing that such account
receivable is to be considered an Eligible Receivable.

 

“Environmental Laws” means all federal, state, local and foreign laws, statutes,
codes, ordinances, regulations, requirements, rules and common law relating in
any way to any hazardous or toxic materials or the protection of the
environment.

 

“Event of Default” has the meaning specified in Section 7.1.

 

“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, but not limited to, Financial Accounting
Standards Board (FASB) Standards and Interpretations, Accounting Principals
Board (APB) Opinions and Interpretations, and certain other accounting
principles which have substantial authoritative support.

 

“Letter of Credit” means any one or more irrevocable letters of credit which may
be issued by the Bank for the account of the Borrower.  (Nothing in this
Agreement shall be construed as a commitment by the Bank to issue any letters of
credit for the account of the Borrower.)

 

“Letter of Credit Amount” means the sum of (i) the aggregate amount available
for drawing under any issued and outstanding Letter of Credit, and (ii) amounts
drawn under any Letter of Credit for which the Bank has not been reimbursed.

 

“L/C Application” means an application and agreement for letters of credit in
the Bank’s then current standard form.

 

“Net Worth” shall mean the aggregate amount of the Borrower’s items properly
shown as assets on its balance sheet minus the aggregate amount of the
Borrower’s items properly shown as liabilities on its balance sheet, determined
in accordance with GAAP, plus Subordinated Debt.

 

“New Equipment Inventory” means new whole goods inventory held for sale by the
Borrower in the ordinary course of the Borrower’s business which new equipment
inventory (i) is ready for sale

 

4

--------------------------------------------------------------------------------


 

to customers of the Borrower; (ii) meets all standards imposed by any
governmental agency; (iii) is located on the Premises of the Borrower; (iv) is
not obsolete; (v) is not on consignment to or from any other Person or been sold
or otherwise delivered, transferred or conveyed to any other Person or is
subject to any bailment or lease; (vi) is subject to a perfected security
interest constituting a first lien in favor of the Bank; (vii) does not have
more than fifty (50) hours of use; and (viii) is not Used Equipment Inventory.

 

“Note” means the promissory note described in Section 2.1, together with any
subsequent renewals, modifications, extensions and substitutions thereof.

 

“Obligations” means each and every debt, liability and obligation of every type
and description which the Borrower may now or at any time hereafter owe to the
Bank including, without limitation, the indebtedness arising under this
Agreement, the Note and the L/C Applications.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust, cooperative
or other business entity, unincorporated organization, or government or any
agency or political subdivision thereof.

 

“Premises” means the equipment dealerships operated by the Borrower in Lisbon,
Lidgerwood, Kulm, Wishek, Jamestown, LaMoure, Wahpeton, Casselton, Bismarck,
West Fargo, Mandan, Grand Forks and Fargo, North Dakota; Watertown, Aberdeen,
Sioux Falls, Rapid City, Huron and Redfield, South Dakota; Pipestone,
Graceville, Marshall, Fergus Falls, Elbow Lake, Roseau, Crookston, Ada and
Moorhead, Minnesota; Waverly, Kingsley, Le Mars, Cherokee, Anthon, Dike, Des
Moines, Blairstown, Cedar Rapids, Grundy Center, Davenport, Avoca, Greenfield,
Clear Lake and Sioux City, Iowa; and Omaha and Lincoln, Nebraska.

 

“Subordinated Debt” shall mean Debt that is expressly subordinated to the Bank
in a writing acceptable to the Bank.

 

“Tangible Net Worth” shall mean Net Worth minus the aggregate amount of the
Borrower’s items properly shown as the following types of assets on its balance
sheet determined in accordance with GAAP; (i) goodwill, patents, non-competes,
copyrights, mailing lists, trade names, trademarks, servicing rights,
organizational and franchise costs, bond underwriting costs, and other like
assets properly classified as intangible; (ii) leasehold improvements;
(iii) receivables, loans and other amount due from any shareholder, director,
officer or employee of the Borrower, and receivables, loans and other amounts
due from any other related or affiliated Person of the Borrower; and
(iv) investments or other interests in non-public companies, cooperatives,
entities or partnerships.

 

“Total Loan Value” means (i) seventy-five percent (75%) of the Borrower’s
Eligible Receivables; plus (ii) fifty percent (50%) of the Borrower’s Eligible
Equipment less an amount equal to the unpaid balance of any obligations owing
any Person supplying or financing the purchase of or having a lien or security
interest in any equipment, other than the Bank; plus (iii) fifty percent (50%)
of the Borrower’s Eligible Equipment Inventory less an amount equal to the
unpaid balance

 

5

--------------------------------------------------------------------------------


 

of any obligations owing the person supplying or financing the purchase of any
equipment inventory or having a lien or security interest in any equipment
inventory, other than the Bank; plus (iv) the Borrower’s Eligible Parts
Inventory less an amount equal to the unpaid balance of any obligations owing
any Person supplying or financing the purchase of any parts inventory or having
a lien or security interest in any parts inventory, other than the Bank, all
multiplied by fifty percent (50%); less (v) the Letter of Credit Amount all as
determined by the Borrower in accordance with GAAP, consistently applied and as
reflected by and determined in accordance with the Borrowing Base Certificate.

 

“Used Equipment Inventory” means all used whole goods inventory held for sale or
rent by the Borrower in the ordinary course of the Borrower’s business which
used equipment inventory (i) is ready for sale to customers of the Borrower;
(ii) meets all standards imposed by any governmental agency; (iii) is located on
the Premises of the Borrower; (iv) is not obsolete; (v) is not on consignment to
or from any other Person or been sold or otherwise delivered, transferred or
conveyed to any other Person or is subject to any bailment or lease; (vi) is
subject to a perfected security interest constituting a first lien in favor of
the Bank; and (vii) is not New Equipment Inventory.

 

ARTICLE II - AMOUNT AND TERMS OF LOANS

 

Section 2.1  Revolving Loan .  Subject to the terms and conditions of this
Agreement, the Bank may, in its discretion, make Advances to the Borrower under
this Section from time to time from the date hereof in the aggregate amount not
to exceed at any one time outstanding the sum of Twenty-five Million Dollars
($25,000,000).  Within the limits set forth in this Section, the Borrower may
borrow, prepay and re-borrow under this Section.  The obligation to repay the
Advances made pursuant to this Section shall be evidenced by a promissory note
payable to the Bank and containing the terms relating to the repayment, interest
rate and other matters as set forth in Schedule 2.1 attached to and made a part
of this Agreement (“Note”).

 

Section 2.1.1 Purpose of Advances.  The purpose for the first Advance under
Section 2.1 is to replace, but not satisfy, an existing obligation of the
Borrower to the Bank dated August 7, 2007, in the original principal amount of
$12,000,000.  Subsequent Advances under Section 2.1 shall be used solely for the
short term working capital requirements of the Borrower.

 

Section 2.1.2  Making Advances.  Each Advance under the Note shall be made on
written, oral, electronic or telephonic request from any Person purporting to be
authorized to request Advances on behalf of the Borrower or in such other manner
as the Bank and the Borrower may from time to time agree; which notice or
request shall specify the date of the requested Advance and the amount thereof. 
Upon the Borrower’s fulfillment of the applicable conditions set forth in
Article III, the Bank may disburse the amount of the requested Advance by
crediting the same to the Borrower’s demand deposit account maintained with the
Bank or in such other manner as the Bank and the Borrower may from

 

6

--------------------------------------------------------------------------------


 

time to time agree.  Any request for an Advance, whether written, oral,
electronic or telephonic, shall be deemed to be a representation that the
statements set forth in Section 3.2 are correct.  Any Advance request pursuant
to Section 2.1 shall be made at least one bank business day prior to the date of
the desired Advance and shall be made by Kevin Harrison or David J. Meyer or Ted
Christianson or Peter Christianson on behalf of the Borrower.  Notwithstanding
the immediately foregoing sentence, in the absence of bad faith on the part of
the Bank, the Borrower shall be obligated to repay all Advances notwithstanding
the fact that the Person requesting the same was not in fact authorized to do
so.

 

Section 2.1.3  Discretionary Advances.  The Borrower understands and agrees that
notwithstanding that conditions to Advances and various covenants and Events of
Default are set forth herein as would be common to a loan agreement in which the
lender made a commitment to lend, the Bank may, in its sole discretion and for
any reason whatsoever, refuse to make Advances pursuant to Section 2.1 even
though the Borrower may be in perfect compliance with this Agreement.

 

Section 2.1.4  Loan Advance Formula.  The Borrower’s ability to request Advances
pursuant to Section 2.1 shall be limited in the aggregate principal amount at
any one time outstanding, to the lesser of: (a) $25,000,000; or (b) the Total
Loan Value.  Notwithstanding anything to the contrary in this Agreement or under
the terms of the Note, if at any time the aggregate principal amount outstanding
under the Note exceeds the lesser of (a) $25,000,000 or (b) the Total Loan
Value, the Borrower shall immediately repay to the Bank the amount of the excess
which payment shall be applied to the Note.

 

Section 2.1.5 Clean Up.  Notwithstanding anything to the contrary contained in
this Agreement or the Note, the Borrower agrees that for a period of fifteen
(15) consecutive days during the term of the Note, there shall be no outstanding
balance owing the Bank under the Note.

 

Section 2.1.6 Non-Usage Fee.  The Borrower shall pay the Bank a non-usage fee
(“Non-Usage Fee”) at an annual rate equal to .50% applied to the average monthly
unused amount of the Note, as determined by the Bank in its reasonable
discretion, payable monthly on the 1st day of each month, in arrears.  Any
Non-Usage Fee remaining unpaid at the time the Note is due and payable in full
shall be due and payable on that date.

 

Section 2.2 Letters of Credit.  The Bank may in its sole discretion, issue for
the Borrower’s account, from the date hereof to and including July 31, 2009 or
until an Event of Default occurs, whichever occurs first, one or more
irrevocable standby letters of credit (each a “Letter of Credit”) to be used to
secure payment to supplier(s) of the Borrower in connection with the Borrower’s
purchase of inventory from such suppliers.  The Bank shall have no obligation to
issue any Letter of Credit to the extent its face amount would exceed, when
combined with the face amount of other issued Letters of Credit, the sum of
$1,000,000 or, when combined with Advances made under Section 2.1 would exceed
the Total Loan Value.  Each Letter of Credit, if any, shall be issued

 

7

--------------------------------------------------------------------------------


 

pursuant to a separate L/C Application entered into by the Borrower and the Bank
for the benefit of the issuer, completed in a manner satisfactory to the Bank. 
The terms and conditions set forth in each such L/C Application shall supplement
the terms and conditions hereof, but if the terms of any such L/C Application
and the terms of this Agreement are inconsistent, the terms of this Agreement
shall control.  No Letter of Credit shall be issued with an expiry date later
than July 31, 2009.

 

Section 2.2.1 Payment of Amounts drawn under Letters of Credit; Obligation of
Reimbursement.  The Borrower shall reimburse the Bank for all draws under any
Letter of Credit in accordance with the applicable L/C Application as follows:

 

(a)                                 The Borrower hereby agrees to pay the Bank
on the day a draft is honored under any Letter of Credit a sum equal to all
amounts drawn under such Letter of Credit plus any and all reasonable charges
and expenses that the Bank may pay or incur relative to such draw and the
applicable L/C Application, plus interest on all such amounts, charges and
expenses as set forth below (the Borrower’s obligation to pay all such amounts
is herein referred to as the “Obligation of Reimbursement”).

 

(b)                                Whenever a draft is submitted under a Letter
of Credit, the Bank shall make an Advance under Section 2.1 in the amount of the
Obligation of Reimbursement and shall apply the proceeds of such Advance
thereto.  Such Advance shall be repayable in accordance with and be treated in
all other respects as an Advance under Section 2.1.

 

(c)                                 If a draft is submitted under a Letter of
Credit when the Borrower is unable, because an Event of Default then exists or
for any other reason, to obtain an Advance to pay the Obligation of
Reimbursement, the Borrower shall pay to the Bank on demand and in immediately
available funds, the amount of the Obligation of Reimbursement together with
interest, accrued from the date of the draft until payment in full. 
Notwithstanding the Borrower’s inability to obtain an Advance for any reason,
the Bank is irrevocably authorized, in its sole discretion, to make an Advance
in an amount sufficient to discharge the Obligation of Reimbursement and all
accrued but unpaid interest thereon.

 

(d)                                The Borrower’s obligation to repay any
Advance made under this Section 2.2, shall be evidenced by the Note.

 

Section 2.2.2  Discretionary Advances.  The Bank may at any time and for any
reason refuse to make an Advance or to issue a Letter of Credit for the
Borrower’s account whether the Borrower is or is not in compliance with this
agreement.  The Bank need not show that an adverse change has occurred in the
Borrower’s condition, financial or otherwise, in order to refuse to issue any
Letter of Credit.

 

8

--------------------------------------------------------------------------------


 

Section 2.3  Payment.  All payments of principal and interest under this
Agreement or the Note shall be made to the Bank in immediately available funds. 
The Borrower agrees that the amount shown on the books and records of the Bank
as being the aggregate amount of Advances outstanding under the Note shall be
prima facie evidence of the principal amount of the Note then outstanding.  The
Borrower hereby authorizes the Bank, if and to the extent payment is not
promptly made pursuant hereto, to charge against the Borrower’s account with the
Bank an amount equal to the accrued interest and principle from time to time due
and payable to the Bank under the Note.

 

Section 2.4  Payment on Non-Business Days.  Whenever any payment to be made
hereunder or under the Note shall be stated to be due on a Saturday, Sunday or a
holiday for banks under the laws of the State of North Dakota, or the United
States, such payment may be made on the next succeeding bank business day, and
such extension of time shall in such case be included in the computation of
payment of interest on the Note.

 

Section 2.5  Late Fees.  The Borrower agrees to pay to the Bank a late payment
service charge in an amount equal to five percent (5%) of any installment of
principal or interest (excluding any final installment) not received by the Bank
with respect to the Note within ten (10) days of the date due but in no event
shall such late payment service charge exceed the maximum amount allowed by
law.  Acceptance by the Bank of any late fee shall not constitute a waiver of
any Event of Default.

 

ARTICLE III - CONDITIONS OF LENDING

 

Section 3.1  Conditions Precedent to Initial Advance.  The willingness of the
Bank to consider making the Advances under Article II (including the initial
Advance) is subject to the condition precedent that the Bank shall have received
on or before the day of such Advance all of the following, each dated (unless
otherwise indicated) such day, in form and substance satisfactory to the Bank:

 

(a)                                  The Note duly executed.

 

(b)                                 A certified copy of the resolutions of the
Borrower authorizing the execution, delivery and performance of this Agreement,
the Note, Collateral Documents and other matters contemplated hereby.

 

(c)                                  Copies of the articles of incorporation and
bylaws of the Borrower certified by its secretary as being true and correct.

 

(d)                                 Evidence that the Borrower is in good
standing with the office of the Delaware Secretary of State, North Dakota
Secretary of State, Minnesota Secretary of State, South Dakota Secretary of
State, Nebraska Secretary of State and Iowa Secretary of State.

 

9

--------------------------------------------------------------------------------


 

(e)                                 Intercreditor agreements executed by Case
LLC, Case Credit Corporation, New Holland Credit Company, LLC, New Holland North
America, Inc., GE Commercial Distribution Finance Corporation and such other
third party creditors of the Borrower as the Bank deems necessary, in form and
content satisfactory to the Bank.

 

(f)                                   A security agreement duly executed and
related financing statement, together with any such other documentation required
by the Bank, whereby to secure the Obligations of the Borrower to the Bank, the
Borrower grants the Bank a perfected security interest in all of the Borrower’s
inventory, equipment, fixtures, contract rights, accounts and other rights to
payment, deposit accounts and general intangibles whether now owned or hereafter
acquired and wherever located and the products and proceeds thereof all as more
specifically set forth in the security agreement.

 

(g)                                Evidence that the security interest granted
by the security agreement referred to in (f) above is subject only to the prior
liens, if any, contemplated by the intercreditor agreements referred to in
(e) above and the purchase money liens contemplated by Section 6.2 (f).

 

(h)                                A certificate of insurance evidencing a
policy or policies of insurance covering the Borrower’s operations and property
as required by Section 5.7 of this Agreement, such policy to insure against all
risks and names the Bank as mortgagee/lender loss payee on all property policies
which insures the property of the Borrower subject to the Collateral Documents.

 

(i)                                    A signed copy of an opinion of counsel
for the Borrower addressed to the Bank and its participants in form and
substance acceptable to the Bank.

 

(j)                                    A completed Borrowing Base Certificate.

 

(k)                                 Copies of all leases of real property under
which the Borrower is a tenant, together with a Landlord’s Disclaimer and
Consent in favor of the Bank, in form and content acceptable to the Bank, from
the landlord of each such lease properly executed on behalf of such landlord.

 

(l)                                     Any and all other agreements, documents,
instruments and powers as the Bank may require or deem necessary, in its sole
discretion, to carry into effect the purposes of the documents described in this
Section 3.1 and this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 3.2  Conditions Precedent to Advance.  The willingness of the Bank to
consider making each Advance (including the initial Advance) under Article II is
subject to the further conditions precedent that on the date of such Advance.

 

(a)                                  The representations and warranties
contained in Article IV are correct on and as of the date of such Advance as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

 

(b)                                 No event has occurred and is continuing, or
would result from such Advance, which constitutes an Event of Default or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

 

In order to induce the Bank to consider making the Advances described in this
Agreement, the Borrower hereby represents, warrants and certifies to the Bank as
follows:

 

Section 4.1  Existence and Power.  The Borrower is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is duly licensed or qualified to transact business in all
jurisdictions, where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary.  The Borrower’s chief executive office is located in Fargo, North
Dakota.  The Borrower has all requisite power and authority to conduct its
business, to own its properties and to execute and deliver, and to perform all
of its obligations under this Agreement, the Note and the Collateral Documents.

 

Section 4.2  Authorization of Borrowing; No Conflict as to Law or Agreements. 
The execution, delivery and performance by the Borrower of this Agreement, the
Note and the Collateral Documents, has been duly authorized by all necessary
corporate action and does and will not (i) require any consent or approval of
the shareholders of the Borrower, or any authorization, consent or approval by
any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect having applicability to the Borrower or of the articles of incorporation
or bylaws of the Borrower, (iii) result in a breach of or constitute a default
under any indenture or loan or credit agreement, lease or instrument to which
the Borrower is a party or by which its properties may be bound or affected, or
(iv) result in or require the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest, or other charge or encumbrance of any
nature (other than under the Collateral Documents) upon or with respect to any
of the properties now owned or hereafter acquired by the Borrower.

 

Section 4.3  Financial Condition.  The Borrower has furnished the Bank with an
audited financial statement as of January 31, 2008.  The financial statement
fairly represents the financial

 

11

--------------------------------------------------------------------------------


 

condition of the Borrower on the date thereof, and was prepared in accordance
with GAAP.  There has been no material adverse change in the business,
properties or condition (financial or otherwise) of the Borrower since the date
of the financial statement.

 

Section 4.4  Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened or affecting the Borrower or the
properties of the Borrower before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if determined adversely, would have a material adverse affect on the
financial condition, properties or operations of the Borrower.

 

Section 4.5  Taxes.  The Borrower has filed all federal, state and local tax
returns which are required to be filed and has paid or caused to be paid to the
respective taxing authorities all taxes as shown on said returns or on any
assessment received by them to the extent such taxes have become due.

 

Section 4.6  Titles and Liens.  The Borrower has good title to each of the
properties and assets reflected in the latest financial statement referred to in
Section 4.3 free and clear of all mortgages, security interests, liens and
encumbrances except for mortgages, security interests and liens disclosed on
such financial statement.

 

Section 4.7  Legal Agreements.  This Agreement constitutes, and the Note, and
the Collateral Documents, when executed and delivered hereunder, will constitute
the legal, valid and binding obligations of the Borrower (or the maker thereof),
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by the application of bankruptcy and other laws
effecting creditors’ rights generally.

 

Section 4.8  Default.  The Borrower is not in default of a material provision
under any material agreement, instrument, decree or order to which it is a party
or by which its properties are bound or affected.

 

Section 4.9  Pension Plans.  The Borrower has not established or maintained, or
made any contributions to, any employee benefit plan which is subject to Part 3
of Subtitle B of Title 1 of ERISA or, if such a plan has been so established,
maintained or contributed to, such plan did not have any “accumulated funding
deficiency” (as that term is defined in Section 302 of ERISA) as of the date
hereof, and, without limiting the generality of the foregoing, the Borrower has
not incurred any material liability to the Pension Benefit Guaranty Corporation
with respect to any such plan.

 

Section 4.10  Environmental Matters.

 

(a)                                  The Borrower is not in violation of any
Environmental Laws; and

 

(b)                                 No disposal or release of any hazardous or
toxic material has occurred on, from or under any property owned, operated or
controlled by the Borrower,

 

12

--------------------------------------------------------------------------------


 

except as may have occurred in accordance with all applicable Environmental
Laws; and

 

(c)                                  There has been no treatment, manufacturing,
refining, handling or storage of any hazardous or toxic material at any property
owned, operated or controlled by the Borrower, except as may have occurred in
accordance with all applicable Environmental Laws; and

 

(d)                                 No litigation, investigation or
administrative action has been commenced or is pending or threatened, nor has
any settlement been reached with any public or private party or parties, or any
order issued, relating in any way to any alleged or actual presence, disposal or
release of any hazardous or toxic material or any violation of any Environmental
Laws with respect to any property owned, operated or controlled by the Borrower;
and

 

(e)                                  The Borrower and all tenants of the
Borrower have filed all notices and permit applications required to be filed
under the Environmental Laws with respect to their businesses, property and
operations; and

 

(f)                                    Except as set forth in Schedule 4.10 (f),
the Borrower has no known contingent liability with respect to its business,
property or operations as now or previously owned, operated, controlled or
conducted by the Borrower in connection with any hazardous or toxic material or
any Environmental Laws.

 

Section 4.11  Use of Loans.  The Borrower is not engaged, or as one or its
important activities, in the business of extending credit for the purpose of
purchasing or carry margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Advance hereunder will be used to purchase or carry any such margin stock
or to extend credit to others for the purpose of purchasing any such margin
stock.

 

Section 4.12  Licenses, Franchises, Etc.  The Borrower possesses adequate
licenses, permits, franchises, patents, copyrights, trade marks and trade names,
or rights thereto, to conduct its business substantially as now conducted and as
presently proposed to be conducted.

 

Section 4.13  Consents.  No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any governmental
authority or any third party is required in connection with the execution and
delivery of this Agreement, the Note, Collateral Documents, or any other
agreements or instruments mentioned in this Agreement to which the Borrower is a
party, or in connection with the carrying out or performance of any of the
transactions required or contemplated hereby or thereby or, if required, such
consent, approval, order or authorization has been obtained or such
registration, declaration or filing has been accomplished or such notice has
been given prior to the date hereof.

 

13

--------------------------------------------------------------------------------


 

Each of the representations and warranties made in this Article IV shall be
deemed to be repeated and reaffirmed on and as of the date any Advance is made
by the Bank to the Borrower pursuant to Article II hereof and as of the date any
Letter of Credit is issued pursuant to Article II hereof.

 

ARTICLE V - AFFIRMATIVE COVENANTS

 

So long as Obligations to the Bank shall remain unpaid, the Borrower will comply
with the following requirements unless the Bank shall otherwise consent in
writing, all in form and substance acceptable to the Bank:

 

Section 5.1  Financial Statements, Litigation, Etc.

 

(a)                                 The Borrower will deliver to the Bank, as
soon as available and in any event within 120 days after the end of each fiscal
year of the Borrower, a copy of the audit report of the Borrower with the
unqualified opinion of independent certified public accountants selected by the
Borrower and acceptable to the Bank, all in reasonable detail and all prepared
in accordance with GAAP.

 

(b)                                The Borrower will deliver to the Bank within
30 days after the end of each calendar month, a balance sheet of the Borrower as
of the end of such month, a related statement of earnings and retained earnings
for such period and for the year to date, and an accounts receivable aging
report and accounts payable report, in reasonable detail and stating in
comparative form the figures for the corresponding date and period of the
previous year, all prepared in accordance with GAAP.

 

(c)                                 As soon as available and in any event within
120 days after the end of each fiscal year of the Borrower, the Borrower shall
deliver to the Bank copies of the federal and state tax returns (including all
forms and supporting schedules) filed by the Borrower for such year.

 

(d)                                Immediately after the commencement thereof,
the Borrower shall provide the Bank with notice in writing of all litigation
affecting the Borrower of the type described in Section 4.4 or which seek a
monetary recovery against the Borrower in excess of $50,000.

 

(e)                                 Immediately upon the occurrence thereof, the
Borrower shall give the Bank notice of the occurrence of any Event of Default
under this Agreement or any event of which the Borrower has knowledge and which,
with the passage of time, or giving of notice or both, would constitute an Event
of Default under this Agreement.

 

14

--------------------------------------------------------------------------------


 

(f)                                   Immediately upon the occurrence thereof,
the Borrower shall give the Bank notice of any material adverse change in the
operations, business, properties, assets or conditions, financial or otherwise,
of the Borrower, which could adversely and materially affect the Borrower’s
ability to perform its obligations under this Agreement, the Note or the
Collateral Documents.

 

(g)                                The Borrower will deliver to the Bank within
30 days after the end of each calendar month, and as often as the Bank may
request, a completed Borrowing Base Certificate.

 

(h)                                The Borrower will deliver to the Bank at such
times as the Bank may request, the most current Dealer Statement from Case and
New Holland detailing which items of the Borrower’s inventory are subject to
floor plan financing from Case and New Holland as well as comparable
documentation from GE Commercial Distribution Finance Corporation.

 

(i)                                    The Borrower will deliver to the Bank at
such times as the Bank may request, a monthly inventory report and new inventory
orders report of the Borrower.

 

(j)                                    Concurrently with the delivery of the
audit report referred to in (a) above, a certificate by the CEO of the Borrower
(i) certifying as to whether there exists an Event of Default on the date of
such certificate or if an Event of Default then exists specifying the details
thereof and the action which the Borrower has taken or proposes to take with
respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in this
Agreement, and (iii) stating whether any change in GAAP or the application
thereof has occurred since the date of the Borrower’s most recent previously
delivered audited financial statements and, if any changes occurred, specifying
the effect of such change on the financial statements accompanying such
certificate.

 

(k)                                 Concurrently with the delivery of the audit
report referred to in (a) above, a certificate of the accounting firm reported
on such financial statements stating whether it obtained any knowledge during
the course of its examination of such financial statements of the occurrence of
an Event of Default, (which certificate may be limited to the extent required by
accounting rules and guidelines).

 

(l)                                    The Borrower shall deliver such other
information respecting the financial condition and results of operations of the
Borrower as the Bank may from time to time request.

 

15

--------------------------------------------------------------------------------


 

Section 5.2  Books and Records; Inspection and Examination.  The Borrower will
keep accurate books of record and account in which true and complete entries
will be made in accordance with GAAP consistently applied and, upon request of
the Bank, will give any representative of the Bank access to, and permit such
representative to examine, copy or make extracts from, any and all books,
records and documents in its possession, to inspect any of its properties and to
discuss its affairs, finances and accounts with any of its principal officers,
all at such times during normal business hours and as often as the Bank may
reasonably request.  In addition, the Borrower agrees to permit the Bank or its
agents or representatives, at the Borrower’s expense, to conduct periodic
collateral audits of the Borrower’s business and inventories, such audits to be
conducted not less often than once each calendar quarter should the Bank so
desire.

 

Section 5.3  Compliance with Laws.  The Borrower will comply with the
requirements of applicable laws and regulations, the noncompliance with which
would materially and adversely affect its business or its financial condition.

 

Section 5.4  Payment of Taxes and Other Claims.  The Borrower will pay or
discharge all taxes, assessments and governmental charges levied or imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties attach thereto and all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge
upon any properties of the Borrower provided, that the Borrower shall not be
required to pay any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings.

 

Section 5.5  Maintenance of Properties.  The Borrower will keep and maintain all
of its properties necessary or useful in its business in good condition, repair
and working order; provided, however, that nothing in this Section shall prevent
the Borrower from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in its judgment, desirable in the conduct
of its business and not disadvantageous in any material respect to the Bank as
holder of the Note.

 

Section 5.6  Preservation of Existence.  The Borrower will preserve and maintain
its corporate existence and all of its rights, privileges and franchises;
provided, however, that the Borrower shall not be required to preserve any of
its rights, privileges and franchises if the Borrower shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and that the loss thereof is not disadvantageous in any material
respect to the Bank as the holder of the Note.

 

Section 5.7  Insurance.  The Borrower shall (i) keep all of its properties
adequately insured at all times with responsible insurance carriers against loss
or damage by fire and other hazards, (ii) maintain adequate insurance at all
times with responsible insurance carriers against liability on account of damage
to persons or property, and (iii) maintain adequate insurance covering such
other risks as the Bank may reasonably request.  For purposes of this Section,
insurance shall be deemed adequate if the same is not less extensive in coverage
and amount as is customarily maintained by

 

16

--------------------------------------------------------------------------------


 

other entities engaged in the same or similar business.  All insurance policies
shall name the Bank as loss payee or beneficiary and shall otherwise be
acceptable to the Bank.  The Borrower shall provide the Bank with a detailed
list of the insurance in effect, setting forth the names of the insurance
companies, the amounts and rights of insurance, the dates of expiration, and the
properties and risks covered thereby.  Acceptance of the insurance policies
referred to above shall not bar the Bank from requiring additional insurance
which it deems reasonably necessary.  The policies of insurance referred to
herein shall contain an agreement of the insurer to give not less than thirty
(30) days advance written notice to the Bank in the event of cancellation of
such policy or change affecting the coverage thereunder.  All such insurance
companies shall be licensed to transact business in the State where the insured
property is located.  In the event the Borrower fails to pay any premium on any
such insurance, the Bank may do so, and the Borrower shall reimburse the Bank
for any such payment on demand.

 

Section 5.8  Environment.  The Borrower shall remain in compliance with the
provisions of all Environmental Laws and shall notify the Bank immediately of
any notice of any hazardous discharge or other environmental complaint received
from any governmental agency or any other Person and shall immediately contain
or remove the same in compliance with all applicable laws and promptly pay any
fine or penalty assessed in connection therewith.  The Borrower hereby agrees to
defend, indemnify, and hold the Bank harmless from and against any and all
claims, damages, judgments, penalties, costs, and expenses (including attorney
fees and court costs now or hereafter arising from the enforcement of this
Section) arising directly or indirectly from the activities of the Borrower, its
predecessors in interest, or third parties arising directly or indirectly from
any violation of any Environmental Laws.  This indemnity shall survive
termination of this Agreement.

 

ARTICLE VI - NEGATIVE COVENANTS

 

So long as the Obligations of the Borrower to the Bank remain unpaid, the
Borrower agrees that, without the prior written consent of the Bank:

 

Section 6.1  Indebtedness.  The Borrower will not incur, create, assume or
permit to exist any indebtedness or liability on account of deposits or advances
or any indebtedness for borrowed money, or any other indebtedness or liability
evidenced by notes, bonds, debentures, installment sale contracts or similar
obligations except the following:

 

(a)                                  Pledges or deposits held by the Borrower
under federal and state laws relating to the payroll of the Borrower.

 

(b)                                 The obligations to the Bank under the Note.

 

(c)                                  The indebtedness and obligations described
in the financial statement referred to in Section 4.3 of this Agreement.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Purchase money obligations incurred by the
Borrower for new inventory purchased by the Borrower in the ordinary course of
the operation of the business of the Borrower.

 

Section 6.2  Liens.  The Borrower will not create, incur, assume or suffer to
exist any mortgage, deed of trust, pledge, lien, security interest, or other
charge or encumbrance of any nature on any of its assets, now owned or hereafter
acquired or assign or otherwise convey any right to receive income excluding,
however, from the operation of the foregoing:

 

(a)                                 Liens for taxes or assessments or other
governmental charges to the extent not required to be paid by Section 5.4.

 

(b)                                Materialmen’s, merchants’, carriers’,
workmen’s, repairmen’s or other like liens arising in the ordinary course of
business to the extent not required to be paid by Section 5.4.

 

(c)                                 Pledges or deposits to secure obligations
under workmen’s compensation laws, unemployment insurance and social security
laws, or to secure the performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases or to secure statutory obligations or
surety or appeal bonds, or to secure indemnity, performance or other similar
bonds in the ordinary course of business.

 

(d)                                Zoning restrictions, easements, licenses,
restrictions on the use of real property or minor irregularities in title
thereto, which do not materially impair the use of such property in the
operation of the Borrower’s business or the value of such property for the
purpose of such business.

 

(e)                                 Security interest and liens granted to the
Bank under the Collateral Documents.

 

(f)                                   Purchase money security interests for new
inventory purchased by the Borrower from its suppliers in the ordinary course of
the operation of the business of the Borrower.

 

(g)                                The security interests, mortgages and liens
that are reflected on the financial statement of the Borrower referred to in
Section 4.3 of this Agreement.

 

Section 6.3  Conduct of Business.  The Borrower will not enter into or engage in
any business which is not presently conducted by the Borrower.

 

Section 6.4  Sale of Assets.  The Borrower will not sell, lease, assign,
transfer or otherwise dispose of any of its assets (whether in one transaction
or in a series of transactions) to any Person other than in the ordinary course
of business.

 

18

--------------------------------------------------------------------------------


 

Section 6.5  Sale and Leaseback.  The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby it shall sell
or transfer any real or personal property, whether now owned or hereafter
acquired, and then or thereafter rent or lease as lessee such property or any
part thereof or any other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.

 

Section 6.6  Consolidation/Merger.  The Borrower will not consolidate with or
merge into any Person or permit any other Person to merge into it, or acquire
(in a transaction analogous in purpose or effect to a consolidation or merger),
any assets of any Person.

 

Section 6.7  Guaranties. With the exception of its guaranty of certain
obligations of the Meyer Family Limited Partnership owing the Bank, the Borrower
will not assume, guarantee, endorse or otherwise become liable for the
obligation of any Person except by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, nor sell any notes or
accounts receivable with recourse.

 

Section 6.8 Current Ratio.  As measured at the end of each fiscal quarter of the
Borrower, the Borrower shall not allow its ratio of Current Assets to Current
Liabilities to be less than 1.20 to 1.00.

 

Section 6.9  Debt to Tangible Net Worth.  As measured at the end of each fiscal
year of the Borrower, the Debt of the Borrower shall not exceed the Tangible Net
Worth of the Borrower by a ratio greater than 3.50 to 1.00.

 

Section 6.10 Debt Service Coverage Ratio.  As measured at the end of each fiscal
quarter of the Borrower, the Borrower shall not allow its debt service coverage
ratio to be less than 1.20 to 1.00 on a rolling twelve month basis.  Debt
service coverage ratio shall be defined as the ratio computed when the sum of
(i) net operating income;  plus (ii) depreciation and amortization expense; plus
(iii) interest expense is divided by the sum of (i) current maturities of long
term debt; plus (ii) interest expense for interest actually paid.

 

Section 6.11  Distributions.  Upon the occurrence of an Event of Default, the
Borrower shall not make any distributions to the shareholders of the Borrower
whether in cash, assets or in obligations of the Borrower; or pay or remit any
salary, loan, rent, bonus, consultant fee or other form of compensation to the
shareholders of the Borrower or allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase or redemption of
any shareholder interests; or make any other distribution to the shareholders of
the Borrower.

 

Section 6.12  Subsidiaries.  The Borrower has no subsidiaries [Persons in which
the Borrower owns or controls, directly or indirectly, 50% or more of the voting
ownership interest of such Person (“Subsidiaries”)] or affiliates and shall not
create or permit to exist any Subsidiaries of the Borrower.

 

19

--------------------------------------------------------------------------------


 

Section 6.13  Fiscal Year.  The Borrower shall not change its fiscal year.

 

Section 6.14 Organizational Documents .  The Borrower shall not amend, modify,
replace or restate its articles of incorporation or bylaws.

 

Section 6.15 Acquisitions.  The Borrower shall not acquire, in whole or in part,
any stock or other ownership interest in any Person nor shall it acquire in any
transaction or series of transactions all or a substantial part of any of the
assets of any Person.

 

Section 6.16 New Equipment Inventory Turnover.  As measured at the end of each
fiscal quarter of the Borrower, the Borrower shall not allow its ratio of
(i) the Cost of Goods Sold of new equipment inventory to (ii) the dollar value
of the Borrower’s new equipment inventory, accounted for at the lower of cost or
fair market value computed on a first-in first-out basis to be less than 2.00 to
1.00 on a rolling twelve month basis.

 

Section 6.17 Used Equipment Inventory Turnover.  As measured at the end of each
fiscal quarter of the Borrower, the Borrower shall not allow its ratio of
(i) the Cost of Goods Sold of Used Equipment Inventory to (ii) the dollar value
of the Borrower’s Used Equipment Inventory, accounted for at the lower of cost
or fair market value computed on a first-in first-out basis to be less than 2.00
to 1.00 on a rolling twelve month basis.

 

Section 6.18 Parts Inventory Turnover.  As measured at the end of each fiscal
quarter of the Borrower, the Borrower shall not allow its ratio of (i) the Cost
of Goods Sold of parts inventory to (ii) the dollar value of the Borrower’s
parts inventory, accounted for at the lower of cost or fair market value
computed on a first-in first-out basis to be less than 1.50 to 1.00 on a rolling
twelve month basis.

 

ARTICLE VII - EVENTS OF DEFAULT, RIGHTS AND REMEDIES

 

Section 7.1   Event of Default.  “Event of Default,” wherever used herein, means
any one of the following events:

 

(a)           Failure to make any payment, when due, of the principal or
interest of the Note.

 

(b)           Any representation or warranty made by the Borrower in this
Agreement or by the Borrower in any certificate, instrument or statement
contemplated by or made or delivered pursuant to or in connection with this
Agreement, shall prove to have been incorrect in any material respect when made.

 

(c)           Default in the performance, or breach, of any covenant or
agreement of the Borrower in this Agreement or by the Borrower or any maker of
any covenant or agreement in the Collateral Documents, Note or any other
agreement with

 

20

--------------------------------------------------------------------------------


 

the Bank (other than a covenant or agreement a default in whose performance or
whose breach is elsewhere in this Section specifically dealt with).

 

(d)           The Borrower shall voluntarily file, or have filed against them
involuntarily, a petition for liquidation, reorganization, adjustment of debt or
similar relief under the federal Bankruptcy Code or any present or future state
or other federal bankruptcy or insolvency law, or a receiver, trustee, or
similar officer shall be appointed for it or for all or a substantial part of
their property.

 

(e)           The rendering against the Borrower of a final judgment, decree or
order for the payment of money and the continuance of such judgment, decree or
order unsatisfied and in effect for any period of 30 consecutive days without a
stay of execution.

 

(f)            A default under any bond, debenture, note or other evidence of
indebtedness of the Borrower (including to the Bank) or under any indenture or
other instrument under which any such evidence of indebtedness has been issued
or by which it is governed and the expiration of the applicable period of grace,
if any, specified in such evidence of indebtedness, indenture or other
instrument.

 

(g)           The Collateral Documents shall, at any time after their execution
and delivery and for any reason, cease (i) to create a valid and perfected first
priority lien/security interest (unless otherwise provided for in this
Agreement) in and to the property purported to be subject to such Collateral
Documents; or (ii) to be in full force and effect or shall be declared null and
void, or the validity or enforceability thereof shall be contested by the maker
of such Collateral Documents, or the maker shall deny it has any further
liability or obligation under the Collateral Documents.

 

(h)           If the Borrower shall dissolve or cease to be a validly existing
corporation under the laws of the State of Delaware or cease to be authorized to
do business in the State(s) of North Dakota, South Dakota, Nebraska, Iowa,
Minnesota or any other jurisdiction in which it is required to be authorized to
do business.

 

(i)            In the event the Borrower is in default of its Master Dealer
Agreements with Case or New Holland.

 

(j)            In the event the Master Dealer Agreements of the Borrower with
Case or New Holland are cancelled or terminated for any reason.

 

21

--------------------------------------------------------------------------------


 

(k)           In the event the Borrower is no longer authorized, for any reason,
to be a Case or New Holland dealer for any of its dealerships located at the
Premises (or any dealership locations subsequently acquired) provided that the
combined gross revenue from the dealerships that are no longer authorized to be
Case or New Holland dealers equals or exceeds, in the aggregate, twenty-five
percent (25%) or more of the gross revenue of the Borrower as set forth in the
audited financial statement referred to in Section 4.3.

 

Section 7.2  Rights and Remedies.  Immediately upon the occurrence of an Event
of Default or at any time thereafter until such Event of Default is cured to the
written satisfaction of the Bank, the Bank may exercise any one or more of the
following rights and remedies:

 

(a)           The Bank may, without notice to the Borrower, declare all
Obligations then outstanding, all interest accrued and unpaid thereon, and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon such Obligations, all such accrued but unpaid interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

(b)           The Bank may, without notice to the Borrower, and without further
action, set-off and apply any and all money owing by the Bank to the Borrower to
the payment of the Obligations, then outstanding, including interest accrued
thereon, and of all other sums then owing by the Borrower.

 

(c)           The Bank may exercise and enforce the rights and remedies
available to it under the Note, Collateral Documents, or any other agreement or
by law.

 

ARTICLE VIII - MISCELLANEOUS

 

Section 8.1  No Obligation To Renew.  The Borrower understands and expressly
agrees that the Bank is under no obligation to renew or extend this Agreement,
or the Note, or provide any other or additional financing.  The Bank’s decision
with respect to any renewals, extensions or additional financing will be a
separate, independent decision and may involve factors other than, or in
addition to, the Borrower’s creditworthiness or prior relationship with the
Bank.

 

Section 8.2  No Waiver; Cumulative Remedies.  No failure or delay on the part of
the Bank in exercising any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

22

--------------------------------------------------------------------------------


 

Section 8.3  Amendments.  No amendment, modification, termination or waiver of
any provision of this Agreement, the Collateral Documents, the Note, or any
other document contemplated by this Agreement, or consent by the Bank to any
departure therefrom shall be effective unless the same shall be in writing and
signed by the Bank and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose which given.  No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

Section 8.4  Addresses for Notices.  Except as otherwise expressly provided
herein, all notices, requests, demands and other communications provided for
hereunder shall be in writing and mailed or delivered to the applicable party at
its address indicated below:

 

If to the Borrower:

 

Titan Machinery Inc.

ATTN:  David J. Meyer

PO Box 10818

Fargo, ND 58106-0818

 

If to the Bank:

 

Bremer Bank, N.A.

ATTN:  Wes Well

PO Box 273

Lisbon, ND  58054-0273

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this section.  All such notices, requests, demands and other communications
shall, when mailed, be effective when deposited in the mails, addressed as
aforesaid, except that notices or requests to the Bank pursuant to any of the
provisions of Article II shall not be effective until received by the Bank.

 

Section 8.5  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, when taken together,
shall constitute but one and the same instrument.

 

Section 8.6  Binding Effect, Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Borrower, and the Bank, and its respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Bank.

 

23

--------------------------------------------------------------------------------


 

Section 8.7  Governing Law.  The loan to the Borrower as evidenced by this
Agreement was negotiated and made within the State of North Dakota and,
accordingly, shall be governed by, and construed in accordance with, the laws of
the State of North Dakota.

 

Section 8.8  Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

Section 8.9  Further Assurances.  The Borrower agrees to do such further acts
and things and execute and deliver such agreements, powers and instruments as
the Bank may reasonably require or deem necessary to carry into effect the
purposes of this Agreement.

 

Section 8.10  Conflicting Provisions.  This Agreement shall control with respect
to any of its provisions that conflict or are inconsistent with the Note,
Collateral Documents, and any other such documents executed in connection with
this Agreement, but to the extent not conflicting or inconsistent, the Note,
Collateral Documents, and any other such documents executed in connection with
this Agreement, shall be in full force and effect.

 

Section 8.11  Relationship.  The Bank is acting in its sole capacity as a
lending institution with respect to the Borrower and there is no partnership or
agency relationship created.  The Bank assumes no fiduciary duty and no
conditions or suggestions of action or inaction shall be deemed to constitute
participation by the Bank in the business of the Borrower.

 

Section 8.12  Ramification of Provisions.  The Borrower has reviewed this
Agreement, the Note, Collateral Documents, and any other such documents executed
in connection with this Agreement, and has had the opportunity to consult with
its attorneys regarding the ramifications and effect of this Agreement, the
Note, Collateral Documents, and other such documents executed in connection with
this Agreement.

 

Section 8.13  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and shall not in any way be modified, varied or amended
unless in writing signed by the parties.

 

Section 8.14  Headings.  Such headings used in this Agreement are for the
convenience of reference only and shall not affect the construction of this
Agreement.

 

Section 8.15  Jurisdiction/Venue.  The Borrower consents to jurisdiction as to
all issues concerning or relating to this Agreement, the Note and the Collateral
Documents with the federal or state district courts designated for Ransom
County, North Dakota.

 

Section 8.16  Expenses.  The Borrower shall, on demand by the Bank, reimburse
the Bank for any and all costs and expenses, including without limitation
reasonable attorneys’ fees, paid or incurred by either the Bank in connection
with (i) the preparation of this Agreement, the Note, the

 

24

--------------------------------------------------------------------------------


 

Collateral Documents, and any other document or agreement related hereto or
thereto, and the transactions contemplated hereby, which amount shall be paid
prior to the making of any Advance hereunder; (ii) the negotiation of any
amendments, modifications or extensions to or any of the foregoing documents,
instruments or agreements and the preparation of any and all documents necessary
or desirable to effect such amendments, modifications or extensions; and
(iii) the enforcement by the Bank during the term hereof or thereafter of any of
the rights or remedies of the Bank under any of the foregoing documents,
instruments or agreements or under applicable law, whether or not suit is filed
with respect thereto.

 

Section 8.17  Adequate Financing.  The Borrower warrants and represents that the
extensions of credit provided for under the terms and conditions of this
Agreement constitute adequate and sufficient financing by the Bank.

 

Section 8.18  Participation/Assignments.  The Bank shall have the right, but not
the obligation, to assign all or a portion of the indebtedness evidenced by the
Note or grant participation in all or a portion of the indebtedness evidenced by
the Note to other Persons and shall have the right to disclose any and all
information, financial or otherwise, regarding the Borrower to such potential
participants and assignees.

 

Section 8.19  Interest Limitation.  All agreements between the Bank and the
Borrower are expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity or prepayment of the obligations
of the Borrower owing the Bank, shall the amount of interest paid or agreed to
be paid to Bank for the use, forbearance, loaning or retention of the
obligations of the Borrower owing the Bank exceed the maximum permissible
interest rate under applicable law.  If, from any circumstances whatsoever,
fulfillment of any provisions of any of the Note or Collateral Documents shall
involve transcending the limit of validity prescribed by law, then the
obligation to be fulfilled shall automatically be reduced to the limit of such
validity.  If, from any circumstances, the Bank should ever receive as interest
an amount which would exceed the highest lawful interest rate, such amount which
would be in excess of such highest lawful interest rate shall be applied to
reduction of the principal balance evidenced by the Note and not to the payment
of interest.  This provision shall control every other provision of the Note and
Collateral Documents between the Bank and the Borrower and shall be binding upon
and available to any subsequent holder of the Note.

 

Section 8.20  Prior Documentation.  The Borrower shall be bound by and shall
continue to comply with all documents previously executed and delivered to the
Bank including, but not limited to, security agreements, financing statements
and subordination agreements except to the extent that this Agreement is
inconsistent or conflicting with any such previous agreements or documents. 
This Agreement shall replace that certain loan agreement among the Bank and the
Borrower dated August 7, 2007, as amended.

 

Section 8.21  Waiver of Jury.  In the interest of expediting any disputes that
might arise between the parties to this Agreement, the parties hereby waive
their respective rights to a trial by

 

25

--------------------------------------------------------------------------------


 

jury of any dispute or claim concerning this Agreement, the Note, the Collateral
Documents and any other documents or agreements contemplated by or executed in
connection with this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BREMER BANK, N.A.

 

 

 

 

 

By

/s/ Wes Well

 

 

Wes Well

 

 

President

 

 

 

 

 

TITAN MACHINERY INC.

 

 

 

 

 

By

/s/ David J. Meyer

 

 

David J. Meyer

 

 

Its CEO and Chairman

 

26

--------------------------------------------------------------------------------


 

DISCRETIONARY REVOLVING

PROMISSORY NOTE

(Note)

 

$25,000,000

 

Lisbon, North Dakota

 

 

August 28, 2008

 

For value received, the undersigned, TITAN MACHINERY INC., a Delaware
corporation (“Borrower”), promises to pay to the order of BREMER BANK, NATIONAL
ASSOCIATION, a national banking association, (“Bank”) at its office in Lisbon,
North Dakota or such other place as the holder hereof may from time to time in
writing designate, in lawful money of the United States of America, the
principal sum of Twenty-five Million Dollars ($25,000,000), or, if less, the
aggregate unpaid principal amount of all Advances made by the Bank to the
undersigned pursuant to Section 2.1 of that certain Loan Agreement between the
Borrower and the Bank dated August 28, 2008, (together with all amendments,
modifications and restatements thereof the “Agreement”), and remaining unpaid at
maturity, together with interest on all principal amounts hereunder remaining
unpaid from time to time from the date of the initial Advance hereunder at an
annual rate (computed on a 365/360 basis; that is by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding) equal to the Index Rate less .25 percentage points.  As used
herein, the Index Rate means the rate of interest announced as the Bremer
Financial Reference Rate which rate is subject to change from time to time.  The
Index Rate is not necessarily the lowest rate charged by the Bank on its loans
and is set by the Bank in its sole discretion.  The Borrower understands that
the Bank may make loans based on other rates as well.  If the Index Rate becomes
unavailable during the term of this Note, the Bank may designate a substitute
Index Rate.  The Bank will advise the Borrower of the current Index Rate upon
the Borrower’s written request.  The Index Rate change will not occur more than
once daily.  The Index Rate as of the date of this Note is equal to 5% resulting
in an initial rate of interest under this Note of 4.75%.  Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.

 

The entire principal balance, and any unpaid accrued interest, of this Note
shall be due and payable in full on August 1, 2009, unless payment in full is
demanded earlier under the Agreement.  Accrued interest on this Note shall be
paid monthly commencing September 1, 2008, and continuing on the same day of
each month thereafter until this Note is paid in full.

 

This Note is the Note referred to in the Agreement and the holders hereof are
entitled to all of the benefits provided for in the Agreement, to which
Agreement reference is hereby made for a statement of the terms and conditions
under which this indebtedness was incurred and is to be repaid and under which
provisions of the due date of this Note may be accelerated.  Payment of this
Note is secured by the Collateral Documents referred to in the Agreement.  The
provisions of the Agreement are incorporated by reference herein with the same
force and effect as though fully set forth herein.  The terms used in this Note
shall have the same definitions as provided for in the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

This Note shall be subject to a late payment service charge as set forth in the
Agreement.

 

This Note shall be subject to the Non-Usage Fee as set forth in the Agreement.

 

All payments on this Note shall be first applied to the payment of any costs of
collection and attorneys’ fees that may be due hereon (as allowed by law), then
to the payment of accrued interest and finally to the payment of principal.

 

This Note is issued and shall be governed by the laws of the State of North
Dakota.  All makers, endorsers, sureties, guarantors, and other accommodation
parties hereby waive presentment for payment, protest and notice of non-payment;
and a consent without affecting their liability hereunder, to any and all
extensions, renewals, substitutions, and alterations of any of the terms of this
Note and to release of, or failure by the Bank to exercise any rights against,
any party liable for or any property securing payment thereof.

 

The Borrower hereby waives the right to any jury trial in any action, proceeding
or counterclaim brought by either the Bank or the Borrower against the other.

 

 

 

TITAN MACHINERY INC.

 

 

 

 

 

By

/s/ David J. Meyer

 

 

David J. Meyer

 

 

Its CEO and Chairman

 

--------------------------------------------------------------------------------